DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-21 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
 Prior art fails to show or reasonably suggest the claim limitation “combining at least more than one content set into at least one combined content set such that the combined content set has a larger field of view than any individual content set, and transmitting at least one combined content set toward at least one combined content user combined content consumption device, the system comprising: at least more than one content capture devices configured to capture at least one set of content, the at least more than one of the content capture devices configured to transmit at least one set of content towards a database; at least one electronic database configured to receive and store at least more than one content set; at least one processor communicatively coupled to the at least one electronic database, the at least one processor configured to: (1) scan the at least more than one content sets and dynamically compare the content sets; (2) access information stored in at least one database that contains a collection of at least one content combination rules related to the combination of the at least more than one content sets;” in combination with all other claimed limitation of independent claim 1.  
Prior art fails to show or reasonably suggest the claim limitation “combining at least more than one content set into at least one combined content set such that the combined content set has a larger field of view than any individual content set, and transmitting at least one combined content set toward at least one combined content user combined content consumption device, the method comprising: a database to store at least more than one content set; accessing at least more than one content set stored in the at least one electronic database that is related to the at least more than one content set; 5Application No.: 17/113,094Docket No.: 2019-03 accessing information stored in the at least one electronic database that is related to the at least one content combination rule set; combining the at least more than one content set into a combined content set in accordance with at least one combined content rule set” in combination with all other claimed limitation of independent claim 19.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koyama et al.  US 11176707 B2
Sadi et al. US 20160088287 A1
Peterson et al.  US 7095905 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424


/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424